Name: Commission Regulation (EEC) No 842/91 of 4 April 1991 amending Regulation (EEC) No 2566/90 on the sale at a price fixed in advance of unprocessed dried grapes (sultanas) from the 1989 harvest held by Greek storage agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 4. 91 Official Journal of the European Communities No L 85/25 COMMISSION REGULATION (EEC) No 842/91 of 4 April 1991 amending Regulation (EEC) No 2566/90 on the sale at a price fixed in advance of unprocessed dried grapes (sultanas) from the 1989 harvest held by Greek storage agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 2201 /90 (2), and in particular Article 8 (7) thereof, Having regard to Council Regulation (EEC) No 1206/90 of 7 May 1990 laying down general rules for the system of production aid for processed fruit and vegetables (3), as amended by Regulation (EEC) No 2202/90 (4), and in particular Article 6 (2) thereof, Whereas, pursuant to Commission Regulation (EEC) No 626/85 of 12 March 1985 on the purchasing, selling and storage of unprocessed dried grapes and figs by storage agencies (*), as last amended by Regulation (EEC) Nc 3601 /90 (% dried grapes (sultanas) from the 1989 harvest have been purchased by Greek storage agencies and offered for sale at prices fixed in advance for processing for consumption, pursuant to Commission Regulation (EEC) No 25,66/90 f), as amended by Regulation (EEC] No 346/91 (8) ; Whereas the selling price of those products should be revised in order to take account of their qualitative depre ­ ciation, more pronounced at present and the need tc dispose of 1989 harvest stocks ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegeta ­ bles, HAS ADOPTED THIS REGULATION : Article 1 Annex II of Commission Regulation (EEC) No 2566/90 is hereby replaced by the fol ­ lowing : ANNEX II Qualities and prices of the dried grapes referred to in Article 1 (ECU/100 kg) Sultana No 1 Sultana No 2 Sultana No 4 Sultana No 5 46,882 45,903 44,401 42,442'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 April 1991 . For the Commission Ray MAC SHARRY Member of the Commission 0 OJ No L 72, 13 . 3 . 1985, p. 7.(  ) OJ No L 49, 27. 2. 1986, p. 1 . (2) OJ No L 201 , 31 . 7 . 1990, p. 1 . (3) OJ No L 119 , 11 . 5 . 1990, p. 74. (4) OJ No L 201 , 31 . 7. 1990, p. 4 . (6) OJ No L 350, 14. 12. 1990, p. 54. 0 OJ No L 243, 6. 9 . 1990, p. 8 . (8) OJ No L 41 , 14. 2. 1991 , p. 19 .